Title: To John Adams from François Adriaan Van der Kemp, 4 March 1824
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and Respected Sir!
Oldenbarneveld 4th. March 1824.


I would not So Soon have intruded again into your dignified retirement had it not been, that you took Such a warm interest in all your Frends concerns—be these of a good or unpropitious cast.
We met with a Severe loss—a Similar one to which I was in part a witness—Several years ago—under your hospitable roof. The dear wife of my Son at Philadelphia is no more—She died in the night of Febr. 25—in the full possession of her mental powers, and departed from all what was dear to Her—without a Struggle—and fully composed and resigned to Submit to her Heavenly Father’s will—She was an excellent woman indeed—beloved and respected by all who knew her—She would have been honoured with yours—had She resided at Quincy—Her only Son, a promising youth—remains a blessing to his Father—
Some years Since you asked me for Cleanthes hymn—Some remnants have been preserved and published by H. Stephanus in his coll. of Philos. poems—I doubt not, or you might obtain from Cambridge Library—if it is not in J. Q. You must have Seen Gilbert West’s translation—if not—I can Sent you an Extract of the Later.
That your last days may be your best days—that the warmest wishes of your heart—with regard to J. Q. may be So fully accomplished, that you may adopt the words of Simeon is the humble prayer of him, who, full of gratitude for your numerous kindnesses—remains with unabated respect / Your obliged Frend!

Fr. Adr. vander Kemp


P.S. the number of J. Q.’s admirers increased—in this State day by day—His Letter to George had a magic effect—Is it true—that the breach between you and T. J. has been healed? this too—would have a great—an incalculable effect—Fare-well my dear beloved—honoured Frend! I may, perhaps, not often renew this assurance—

